Citation Nr: 0020132	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  98-08 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical care received from June 20, 1996, through 
August 27, 1996.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to June 
1955.  This appeal arises from a February 1997 decision of 
the Department of Veterans Affairs Medical Center (VAMC) in 
Baltimore, Maryland, the Agency of Original Jurisdiction, 
(hereinafter, AOJ), which denied the veteran's claim for 
reimbursement or payment for the cost of private medical care 
received from June 20, 1996, through August 27, 1996. 

In March 2000, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  


REMAND

As noted in the previous remand, the veteran has contended 
that he is entitled to reimbursement or payment for the cost 
of private medical care received from June 20, 1996, through 
August 27, 1996, on the basis that he received prior 
authorization from VA for that treatment.  The record 
indicates that the treatment in question was provided by Drs. 
North and Edwards, P.A., for carcinoma of the prostate.  The 
veteran contends that he was referred to the private 
physicians by VA.  The record shows a document dated in June 
1996 and entitled "New Patient Referral," which indicates 
that the referring physician was "Dr. R. Berger , VA Perry 
Point Med. Ctr."  It appears that the veteran, who has no 
service connected disabilities, has long received VA 
treatment for various conditions.

It was unclear from review of the record whether the AOJ 
adjudicated the veteran's claim under 38 C.F.R. § 17.52, 
which governs medical services in non-VA services where prior 
authorization has been received, or only under 38 C.F.R. 
§ 17.120 governing unauthorized private treatment.  The 
statement of the case issued in February 1998 contained 
language from both regulations; however, the actual basis for 
the decision was not spelled out.  

Thus, in March 2000, the Board determined that it was unable 
to proceed with appellate review given the lack of clarity of 
the adjudication at the AOJ level, and that the AOJ must 
reconsider the veteran's claim, with full discussion of his 
contention that the June 1996 referral constituted prior 
authorization for treatment, and full analysis under both 
38 C.F.R. §§ 17.52 and 17.120 (1999).

Additionally, the Board noted that the veteran's 
representative had requested that all administrative and 
treatment records from the VAMCs in Baltimore and Perry Point 
be obtained.  As it appears that such records may be 
necessary for proper consideration of the veteran's claim, 
they were to be associated with the claims folder.

The case has now been returned to the Board; however, none of 
the development called for in the March 2000 remand has been 
accomplished.  The Board is responsible for entering the 
final decision on behalf of the Secretary in claims for 
entitlement to veterans' benefits, see 38 U.S.C.A. § 7104(a), 
and as such, remand instructions to the RO in an appealed 
case are neither optional nor discretionary.  See e.g. 
Stegall v. West, 11 Vet. App. 268 (1998) (The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") vacated and remanded a Board's 
decision because it failed to ensure that the regional office 
achieved full compliance with specific instructions contained 
in a Board remand).

To ensure full compliance with due process requirements, the 
case must again be remanded to the AOJ for the following 
development:

1.  The AOJ should associate copies of 
all administrative and treatment records 
of the veteran from the VAMCs in 
Baltimore and Perry Point with the claims 
folder.  In its July 2000 informal 
hearing presentation, the veteran's 
representative provided an address for 
such request:  Attn: David Nocera, Acting 
Chief Medical Administration Service, 
Maryland Health Care System, Baltimore, 
MD.

2.  Following the above, the AOJ must 
reconsider the veteran's claim, with full 
discussion of his contention that the 
June 1996 referral constituted prior 
authorization for treatment, and full 
analysis under both 38 C.F.R. §§ 17.52 
and 17.120 (1999).  The veteran and his 
representative should be provided with a 
comprehensive supplemental statement of 
the case containing the above laws and 
regulations as well as full discussion of 
his case under both theories of 
entitlement (i.e., prior authorization 
and reimbursement for unauthorized 
treatment).

The veteran and his representative should be given a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




